DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on June 29, 2021 to the non-final Office action of March 30, 2021 is acknowledged.  The Office action on the currently pending claims 1-3 and 6-8 follows.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of spaced microchannel” respectively having “a closed end” (e.g., claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections

Claims 1, 3, and 7 are objected to because of the following informalities:  
Claim 1, Lns.6-7: the clause “is a part of the outer surface” should be amended to recite “is a part of an outer surface” in order to provide the proper antecedent basis for the outer surface of the volute.
Claim 1, Lns.21-22: the clause “the central axis of the volute” should be amended to recite “a central axis of the volute” in order to provide the proper antecedent basis for the claim limitation.
Claim 3, Lns.2-3 and Claim 7 Lns.2-3: the clause “and its central axis is perpendicular to the fixing surface” should be amended to recite “and the central axis of the volute is perpendicular to the fixing surface” since the central axis is referring to the central axis of the 
The Office requests Applicant’s cooperation in reviewing and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “wherein the plurality of spaced microchannels…respectively have a closed end” is believed to constitute as new matter because Applicant’s originally filed disclosure is not believed to have support for the aforementioned 
Referring now to paragraphs [0007], [0010], [0011], [0026], [0028], and [0029] of Applicant’s specification, none of the cited paragraphs state that the “the plurality of spaced microchannels…respectively have a closed end” as claimed in claim 1. The Office notes that Applicant’s specification has zero instances of the words “closed end” and “closed”.
For the reasons provided above, it is believed that the limitation “wherein the plurality of spaced microchannels…respectively have a closed end” constitutes as new matter.  For the purposes of examination, the limitation was interpreted as “wherein the plurality of spaced microchannels…respectively have [an-- end”.
Claims 2-3 and 6-8 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for inheriting the deficiencies of claim 1.

See next page→
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bingler (US 6668911) in view of Sinha (US 20120217983), in further view of Chancellor (US 5288215), and in further view of Lyon (US 20090071625).
Regarding claim 1, Bingler discloses (Fig.1):
A mechanical pump liquid-cooling heat dissipation system (See Fig.1, Col.1 Lns.13-15: a liquid can be used as the coolant), comprising an external radiator (101), a circulating pipe (See Figures Below) and a mechanical pump (10) (Fig.1: the pump 10 is activated by an impeller 7 and motor 8, and thus making the pump 10 a mechanical pump), the circulating pipe communicating the external radiator (101) with the mechanical pump (10) to form a circulation loop (See Fig.1), wherein, the mechanical pump (10) includes a volute (See Figures Below) in the form of a hollow container (See Fig.1: the volute is hollow to fit the impeller), a fixing surface (2) (Col.2 Lns.52-54: the surface 2 is a wall that is used to define the hollow chamber 3) is formed at one end (Fig.1: the fixing surface 2 is formed on the bottom end of the volute) of the 

See next page→


    PNG
    media_image1.png
    907
    870
    media_image1.png
    Greyscale






See next page→

    PNG
    media_image2.png
    892
    874
    media_image2.png
    Greyscale

However, Bingler does not disclose:
A layer of heat-conducting silicone grease is coated on the fixing surface, the fixing surface and a heat source are fixed together through pressure lamination, and the heat-conducting silicone grease is attached to both the fixing surface and the heat source.
Sinha however teaches (Fig.7):
A layer of heat-conducting silicone grease (84 and [0045]).
See next page→

Examiner notes that the limitation “the fixing surface and a heat source are fixed together through pressure lamination” does not have actual patentable weight since the limitation is a product-by-process limitation that does not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  Examiner emphasizes that the end product with have a mechanical pump with a fixing surface that will be attached to a heat source via a thermally-conductive silicone grease.
However, the above combination would fail to teach:
The mechanical pump includes a volute in the form of a hollow cylinder, and an outlet connection and an inlet connection are formed on the circumferential surface of the volute.
Chancellor however teaches (Fig.1):
A volute (14) in the form of a hollow cylinder (See Fig.1 and Col.4 Ln.14).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Chancellor to further modify the device of modified Bingler such that the volute is a hollow cylinder so that the outlet connection and inlet connection are formed on a circumferential surface of the volute, as claimed, in order to provide an alternative volute shape that will achieve the compact and high heat transfer capability pump system as disclosed by Bingler (Col.1 Lns.30-32). 
Furthermore, modifying the shape of the volute such that it has a desired shape, including as claimed (i.e., cylindrical), so that the outlet connection and inlet connection are formed on the circumferential surface of the volute, as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts would do in order to achieve the  compact and high heat transfer capability pump system as disclosed by Bingler (Col.1 Lns.30-32), since a change in In re Dailey, 149 USPQ 47 (CCPA 1976).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
However, the above combination would still fail to teach:
Wherein a plurality of spaced microchannels are formed on the water passage to enhance the turbulent flow of the cooling working medium in the volute, wherein the plurality of spaced microchannels are evenly arranged around the central axis of the volute and respectively have an end.
Lyon however teaches (Fig.2):
Wherein a plurality of spaced microchannels (103) are formed on the water passage (See Figure Below) to enhance the turbulent flow ([0034]: “less back pressure and less flow resistance” suggests that the microchannels 103 enhance a turbulent flow) of the cooling working medium ([0034]), wherein the plurality of spaced microchannels (103) are evenly arranged around the central axis (C) (Fig.2: there are equally 13 microchannels 103 to the left and right of the central axis C, and thus the microchannels 103 are evenly arranged around the central axis C) and respectively have an end (Fig.2: each of the microchannels 103 will have an end that will accept the cooling fluid and an end that will dispel the cooling fluid, either end can read on the claimed “end”).

    PNG
    media_image3.png
    379
    855
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lyon to further modify the device of modified Binger such that it has a plurality of spaced microchannels that are formed on the water passage to enhance the turbulent flow of the cooling working medium in the volute and arranged such that the microchannels are evenly arranged around the central axis of the volute and respectively have an end, as claimed, in order to further improve the heat dissipation performance of the device of modified Bingler due to the microchannels creating less back pressure and less flow resistance, and thus lessening the pump force required to move the cooling working medium as taught by Lyon ([0034]).
Furthermore, modifying the position of the microchannels such that they are placed in a desired location with respect to the central axis, including as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved heat dissipation performance as discussed in claim 4 above, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 2, Bingler further discloses:
Wherein the receiving chamber (3) penetrating another end (Fig.1: the receiving chamber 3 penetrates both the top, bottom, and sides of the volute) of the volute (See Figures of Claim 1) and communicating with the outlet connection (6) and the inlet connection (5) (Receiving Chamber communicating with the Outlet Connection and Inlet Connection: See Fig.1).

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bingler (US 6668911), Sinha (US 20120217983), Chancellor (US 5288215), and Lyon (US 20090071625) as applied to claims 1 and 2 above, and further in view of Niwatsukino (US 6839234).
Regarding claims 3 and 7, Bingler further discloses:
Wherein the central axis (See Figures of Claim 1) of the volute (See Figures of Claim 1) is perpendicular (See Figures of Claim 1) to the fixing surface (2).
However, modified Bingler does not teach:
Wherein the receiving chamber is stepped.
Niwatsukino however teaches (Fig.3):
Wherein the receiving chamber (See Figure Below) is stepped (Fig.3: the cylinder portion 17 and thrust plate 18 makes the receiving cavity a stepped receiving cavity).

    PNG
    media_image4.png
    776
    822
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Niwatsukino to further modify the device of modified Bingler such that the receiving chamber is stepped, as respectively claimed in claim 3 and 7, in order to provide a receiving structure that will ensure that the impeller (7) of Bingler rotates smoothly within the receiving cavity as taught by Niwatsukino (Col.13 Lns.12-17).
Regarding claims 6 and 8, modified Bingler does not teach:
Wherein the volute is made of copper.
Niwatsukino however teaches (Fig.3):

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Niwatsukino to further modify the device of modified Bingler such that the volute is made out of copper, as respectively claimed in claims 6 and 8, in order to further improve heat transfer as taught by Niwatsukino (Col.9 Lns.44-47) due to the volute being made out of copper, which is known in the art to be an excellent heat conductor. 
Furthermore, modifying the material of the volute such that it is made out of a desired material, including as respectively claimed in claims 6 and 8, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to further optimize the heat transfer due to copper being an excellent conductor of heat as taught by Niwatsukino (Col.9 Lns.44-47), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

See next page→

Response to Arguments

Applicant’s arguments filed on June 29, 2021 have been fully considered, but have been found unpersuasive. Regarding claim 1, Applicant asserts that the claim is in condition for allowance because none of the prior art references of record teaches “wherein the plurality of spaced microchannels are evenly arranged around the central axis of the volute and respectively have a closed end”.  Specifically regarding the Lyon reference, Applicant asserts that the reference teaches two open ends.
The Office has fully considered the above argument, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above). Furthermore, as noted in the 112 rejection and drawing objection made above, the above limitation is believed to constitute as new matter since Applicant’s originally filed disclosure does not appear to have any support for the aforementioned limitation.
Applicant further asserts that the claims are in condition for allowance because none of the references teach microchannels that are built to enhance the “turbulent flow of the cooling working medium in the volute, so as to improve heat dissipation performance” as claimed in claim 1.
The Office has fully considered the above argument, but respectfully disagrees.  Referring to paragraph [0034] and figure 2 of the Lyon reference, the reference explicitly states that the purpose of the microchannels (103) are to create “less back pressure and less flow resistance, allows faster fluid flow through the channels and lessens the pump force required to move the fluid through the heat exchanger”. Less back pressure and less flow resistance for 
Furthermore, the aforementioned limitation is a functional limitation and is rendered obvious should the prior art(s) teach all of the structural limitations of the claim.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In the instant case, the combination of Bingler, Sinha, Chancellor, and Lyon will teach a mechanical pump system that has a circulation loop for a heat source that is defined by an external radiator, a circulating pipe, and a mechanical pump that is made up of a hollow cylindrical volute, an inlet, an outlet, a heat-conducting silicone grease, and a plurality of microchannels that are arranged evenly around a central axis of the volute, and thus teaching all of the structural limitations of the claim.
For the reasons provided above, Applicant’s argument that none of the prior art references teach a plurality of microchannels that enhance turbulent flow of cooling working medium in the volute as claimed in claim 1 is believed to be in error.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

See next page→

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/Primary Examiner, Art Unit 2835